Citation Nr: 1708433	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for right foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis prior to March 17, 2008.  

2.  Entitlement to an increased evaluation in excess of 10 percent for right foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis on or after March 17, 2008.    

3.  Entitlement to a compensable evaluation for left foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis prior to August 14, 2009.  

4.  Entitlement to an evaluation in excess of 10 percent for left foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis on or after August 14, 2009.   


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  He also had additional service in the California Army National Guard and Kansas Army National Guard. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the May 2006 rating decision, the RO, in relevant part, continued a noncompensable evaluation for residuals of fractures of both heels.  In September 2006, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned in the May 2006 rating decision.  The RO acknowledged the NOD in October 2006; however, the RO did not issue a statement of the case until July 2012.  Therefore, the matter remained pending, and the increased evaluation claims on appeal stem from the May 2006 rating decision. 

In a June 2008 rating decision, the RO assigned a 10 percent evaluation for right foot heel spurs with Achilles tendonitis effective from March 17, 2008, and continued a noncompensable evaluation for left foot heel spurs (previously rated as residuals of fractures of both heels).  In an October 2009 rating decision, the RO, in relevant part, increased the evaluation assigned for left foot heel spurs to 10 percent effective from August 14, 2009, and continued a 10 percent evaluation for right foot heel spurs with Achilles tendonitis.   In a November 2010 rating decision, the RO, in relevant part, continued separate 10 percent evaluations for right and left foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis (previously rated as left foot heel spurs and right foot heel spurs with Achilles tendonitis). 
Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues remain in appellate status, as recharacterized above.    

In his July 2012 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

In December 2015, the Board reopened and denied claims for service connection for right and left ankle disorders; granted a100 percent evaluation for posttraumatic stress disorder (PTSD); and remanded the issues of entitlement to increased evaluations for the Veteran's service-connect right and left foot disabilities for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was separately adjudicated during the course of the appeal.  In this regard, in September 2010, the Veteran perfected an appeal regarding the denial of entitlement to TDIU.  
Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, the Board notes that the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  In Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain a TDIU rating, even where a 100 percent schedular rating has also been granted.  Nevertheless, in the present case, the Veteran withdrew his claim for TDIU in December 2015, and the issue has not since been raised by the Veteran or the record.  Therefore, given the specific procedural background in this case, a claim for TDIU is not deemed to be a component of the current appeal.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the December 2015 remand, the Veteran was afforded a VA examination in January 2016.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Here, the January 2016 VA examination noted that the Veteran's symptoms included bilateral pain on movement.  In addition, the Veteran's right and left foot disabilities are currently evaluated under Diagnostic Codes 5010-5284 (for traumatic arthritis and other foot injuries).  Notably, VA's General Counsel has determined that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion.  See VAOPGCPREC 9-98.  However, the January 2016 VA examination did not include range of motion testing on passive motion.  

Moreover, in Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7249729 (Vet. App. December 15, 2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  Therefore, in light of Correia and Southall-Norman a remand is required to obtain an additional VA examination.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

In addition, the Board notes that records from the Social Security Administration (SSA) have been associated with the claims file; however, the records appear incomplete.  In this regard, the Veteran submitted an October 2010 SSA Order that referenced records and decisions that are not currently associated with the claims file.  Therefore, the AOJ should attempt to obtain the Veteran's complete SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional evidence has been received since the last supplemental statement of the case (SSOC).  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left and right foot disabilities that are not already of record.   After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Oklahoma City VAMC dated from June 2016 to the present.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  The AOJ should also request a copy of any SSA hearing transcripts.

It is noted that the AOJ obtained records from the SSA in August 2011; however, it appears that the documents may be incomplete based on review of an October 2010 SSA Order. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left foot degenerative joint disease of the metatarsal phalangeal joint with osteophyte formation of the plantar aspect to the calcaneus with plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disabilities.  In particular, he or she should indicate whether the Veteran's service-connected right and left foot disabilities are best characterized as moderate, moderately severe, or severe.  

The examiner should also provide the range of motion in degrees, and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., April 2006, April 2008, September 2009, October 2010, October 2014, and January 2016 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



